DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5,7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “that can be optimized to simultaneously obtain high surge current capability and preserve a low forward voltage drop and reverse leakage current” which is indefinite for multiple reasons:
First, the term “can be optimized” is indefinite since claim 1 is directed to a semiconductor device and the “different widths” are determined during manufacturing and cannot subsequently be optimized in a finished or completed device.  Additionally, the language “can be optimized” does not explicitly require the dimensions actually be optimized in the final device (i.e. “can be optimized” is not the same as “is optimized”). 
Second, the term “high surge current” is indefinite since it includes a term of degree (“high”) which does not have a clear definition in the specification and therefore is a subjective term of degree, and it has been held when a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970), MPEP 2173.05(b).  Since Applicant’s specification does not provide an objective measure to determine what is or is not a “high” surge current, the subjective language is indefinite.
Third, the language “preserve a low forward voltage drop” is indefinite since it includes a term of degree “low” which does not have a clear definition in the specification and therefore is a subjective term of degree similar to “high” above.  
Fourth, the language “to preserve a low […] reverse leakage current” is similarly indefinite for including a subjective term “low” which is indefinite similar to the other subjective terms above.
Fifth, the language “to preserve” is indefinite since it is unclear to one having ordinary skill in the art what the “preserve” is being compared to (e.g. is it preserved relative to a device without ohmic areas? to devices without areas of different widths?)
Claims 2-5 are rejected insofar as they depend upon and inherit the indefinite language of claim 1.
For purposes of examination, the entire language “that can be optimized to simultaneously obtain high surge current capability and preserve a low forward voltage drop and reverse leakage current” is interpreted as optional language due to the word “can” indicating the subsequent language to be optional and limited only by the recited structural details “wherein the regions include one or more wide regions, each having different widths”. 
Claim 7 recites “wherein the epitaxial layer is made of N-type silicon carbide, and the first conductivity type is P-type” which is indefinite since claim 7 depend on claim 6 and claim 6 requires the epitaxial layer to be of the first conductivity type, and logically an N-type silicon carbide region cannot be of P-type conductivity.  For purposes of examination, the “first conductivity type” in claim 7 is interpreted as the second conductivity type. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2020/0303564 A1 to Rascuna’ et al., “Rascuna”.
Regarding claim 1 insofar as definite, Rascuna discloses a semiconductor device (Fig. 1B, Fig. 3) comprising:
a substrate (3, ¶ [0005]) having a first conductivity type (N+);
an epitaxial layer (2) having the first conductivity type (N-) deposited on one side of the substrate;
a plurality of regions (9’) having a second conductivity type (P-type) formed under a top surface of the epitaxial layer;
a first Ohmic metal (9’’) patterned and deposited on top of the regions with the second conductivity type;
a Schottky contact metal (layer 8) deposited on top of the entire epitaxial layer to form a Schottky junction (12); and
a second Ohmic metal (6) deposited on a backside of the substrate,
wherein the regions include one or more wide regions (Fig. 3 narrow regions between 12 and wide regions 14, ¶ [0011]), each having different widths (as pictured).

Regarding claim 3, Rascuna anticipates the semiconductor device of claim 1, and Rascuna further discloses wherein the semiconductor device is a merged PiN Schottky (MPS) diode (Abstract).

Claims 1-4,6-8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2012/0223333 A1 to Mizukami, “Mizukami”.
Regarding claim 1 insofar as definite, Mizukami discloses a semiconductor device (e.g. FIG. 12, ¶ [0091]-[0095]) comprising:
a substrate (12, ¶ [0044]) having a first conductivity type (n+);
an epitaxial layer (14, ¶ [0044],[0045]) having the first conductivity type deposited on one side of the substrate;
a plurality of regions (e.g. 18 and 20, ¶ [0048]) having a second conductivity type (p+) formed under a top surface of the epitaxial layer;
a first Ohmic metal (24a, ¶ [0091]-[0095]) patterned and deposited on top of the regions with the second conductivity type;
a Schottky contact metal (24b) deposited on top of the entire epitaxial layer to form a Schottky junction; and
a second Ohmic metal (26, ¶ [0051]) deposited on a backside of the substrate,
wherein the regions include one or more wide regions (w1), each having different widths (as pictured, FIG. 3 through FIG. 11 optimizes area and therefore width).

Regarding claim 2, Mizukami discloses the semiconductor device of claim 1, and Mizukami further discloses wherein the first conductivity type (of 12 and 14) is N-type and the second conductivity type (of 18 and 20) is P-type; and each of the regions (18 and 20) is a P+ region.

Regarding claim 3, Mizukami discloses the semiconductor device of claim 1, and Mizukami further discloses wherein the semiconductor device is a merged PiN Schottky (MPS) diode (¶ [0003],[0005],[0034]-[0036],[0042],[0091]).

Regarding claim 4, Mizukami discloses the semiconductor device of claim 2, and Mizukami further discloses wherein a PN junction formed between each of the P+ regions and N-type drift regions is turned on when the surge current occurs (e.g. FIG. 3,5-7 PiN diode, ¶ [0061],[0062]).

Regarding claim 6, Mizukami discloses a method for manufacturing (e.g. FIG. 12) a merged PiN Schottky (MPS) diode (¶ [0003],[0005],[0034]-[0036],[0042],[0091]) comprising steps of:
providing a substrate (12, ¶ [0044]) having a first conductivity type (n+);
forming an epitaxial layer (14, ¶ [0044],[0045]) with the first conductivity type on top of the substrate; 
forming a plurality of regions (18 and 20, ¶ [0048]) with a second conductivity type under a top surface of the epitaxial layer;
depositing and patterning a first Ohmic contact metal (24a, ¶ [0091]-[0095]) on the regions with the second conductivity type;
depositing a Schottky contact metal (24b) on top of the entire epitaxial layer; and
forming a second Ohmic contact metal (26, ¶ [0051]) on a backside of the substrate,
wherein a junction is formed between each region with second conductivity type and a drift region with first conductivity type, and a threshold potential (e.g. forward voltage) to turn on the junction is determined by a width of each region (FIGs. 3,5-11).

Regarding claim 7 insofar as definite, Mizukami discloses the method for manufacturing a merged PiN Schottky (MPS) diode of claim 6, and Mizukami further discloses wherein the epitaxial layer is made of N-type silicon carbide (¶ [0042]), and the 

Regarding claim 8, Mizukami discloses the method for manufacturing a merged PiN Schottky (MPS) diode of claim 6, and Mizukami further discloses wherein the step of forming a plurality of regions (18 and 20) with a second conductivity type under a top surface of the epitaxial layer may include (e.g. is possible to be formed through) steps of depositing and patterning a mask layer on the epitaxial layer, implanting dopant into the epitaxial layer, and removing the mask.
Examiner’s Note: claim 8 recites in part “may include steps” which indicates that the recited steps are optional.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0223333 A1 to Mizukami, “Mizukami”.
Regarding claim 5, although Mizukami anticipates the semiconductor device of claim 2, Mizukami fails to anticipated in FIG. 12 wherein the shape of each P+ region (18 and 20) is circle, square, hexagon, octagon, other polygons, or the combination thereof.
However, Mizukami teaches in other embodiments therein each P+ region is a square (FIG. 2) or a combination of squares and circles (FIG. 17).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Mizukami n FIG. 12 with one of the top view shapes as exemplified by Mizukami since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,
wherein in the instant case it would have been obvious to apply simple substitution for one of the top view configurations of Mizukami for the device in FIG. 12 of Mizukami with the predictable and desired result of forming a suitable merged PiN Schottky (MPS) diode.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication Number 2021/0013309 A1 to Yen teaches a merged PiN Schottky (MPS) diode (e.g. FIG. 1A,2B) that varies the width of regions (e.g. w/2, S/2, p/2, W1, W2).
U.S. Patent Application Publication Number 2012/0241762 A1 to Noda et al. teaches (e.g. FIG. 1C) a merged PiN Schottky (MPS) diode with ohmic metal (15) and Schottky metal (17).
U.S. Patent Application Publication Number 2013/0140584 A1 to Kameshiro et al. teaches a JBS diode (Abstract) which optimizes the Schottky/ohmic area (FIG. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891